DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 comes after independent claim 11; however, claim 13 is dependent upon claim 1. Should claim 13 be dependent on claim 11?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al US 20210192075 (hereinafter Sweeney) in view of Madisetti et al US 20180300382 (hereinafter Madisetti).

As to claim 1, Sweeney teaches a method for recording independently verifiable user consent for data processing (paragraph 2 discloses improved method of electronic data processing of private or sensitive data and secure storage of consent records), comprising the steps of: 
receiving by a recordation server a consent package associated with at least one user (paragraph 113 discloses the data management server receives a consent bundle), wherein the consent package includes data related to a provision or withdrawal of consent by the at least one user for at least one of gathering, processing and use of personal data (paragraph 109 discloses the consent bundle includes specific information that is to be shared/provision by the user for the gathering/processing/use of personal data);
 causing the at least one user's identity to be verified (paragraph 114 discloses on the receipt of the consent bundle, the consent bundle is verified to establish that the sharing permission is valid by the user. The user identity such as the user electronic signature or credential is verified/matched from data mining system); 
compiling by the recordation server a recordation payload, wherein the recordation payload relates to information in at least the consent package (paragraph 126 discloses the server/system compile ‘a combined consent data’ which is a recordation payload by combining consent data record, hashes of the user public key(s), user signature(s), and PII) ; 
recording at least the recordation payload on a first distributed digital ledger (paragraph 126 discloses the combined consent data record/recordation payload is stored in a trusted ledger, see also paragraphs 18 and 183).
Sweeney does not teach and following the step of recording, synchronizing the first distributed digital ledger with a second distributed digital ledger such that the at least one transaction on the first distributed digital ledger is reflected on the second distributed digital ledger, wherein the second distributed digital ledger has no access restrictions.
Madisetti teaches and following the step of recording, synchronizing the first distributed digital ledger with a second distributed digital ledger such that the at least one transaction on the first distributed digital ledger is reflected on the second distributed digital ledger (paragraphs 36-37 disclose synchronizing transactions between private and public blockchains/ledgers, wherein the first blockchain is private and the second blockchain is public), wherein the second distributed digital ledger has no access restrictions (paragraph 4 discloses the public blockchain has no access restriction and that they are access permission-less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of synchronizing the first digital ledger with the second digital ledger to provide fast and low-cost payment and transaction processing on blockchain networks (paragraph 2 of Madisetti).

As to claim 2, the combination of Sweeney in view of Madisetti teach additionally comprising the step of receiving by the recordation server a verification package associated with the at least one user (Sweeney: paragraphs 115-116 disclose the data management system/server, upon verifying the consent bundle, receives a secure record which is a verification package. The secure record is associated with the user) , wherein the step of receiving the verification package follows the step of causing the at least one user's identity to be verified (Sweeney: paragraph 115 discloses that the verification package/secure record is received once the consent bundle is valid by verifying the user’s identify as mention in paragraph 114) and the verification package includes data related to an attestation of an identity of the at least one user (Sweeney: paragraphs 115 and 118 disclose the verification package/ secure record include data such as personal data and PII associated with authorized custodian and user identity). 

As to claim 3, the combination of Sweeney in view of Madisetti teach wherein the recordation payload additionally relates to information in the verification package (Sweeney: paragraphs 116 and 118 disclose the verification package/secure record includes the recordation payload/consent bundle).

As to claim 4, the combination of Sweeney in view of Madisetti teach wherein the verification package includes a remotely generated code operative to validate the identity of the at least one user (Sweeney: paragraphs 118 and 122 disclose the verification package includes the remote generated hash code of the user’s identity, public key, and user’s signature, and can be used to authorize the user’s identity, paragraph 126 also disclose package include hashes of time/date stamp identifier and third party certification stamps).

As to claim 5, the combination of Sweeney in view of Madisetti teach additionally comprising the step of creating a smart contract associated with the recordation payload which is suitable to be deployed in the first distributed ledger and the second distributed ledger (Madisetti: paragraph 37 discloses a smart contract that is deployed in the first and second blockchains. The smart contact is validated by an identity verification and thus relates to information in a consent package).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of the first and second ledgers  to maintain records of all transactions without the requirement of a trusted central authority or intermediaries to settle the transactions (paragraph 76 of Madisetti).

As to claim 6, the combination of Sweeney in view of Madisetti teach wherein the consent package includes at least an identification of the personal data of the at least one user for which consent to process is being provided or withdrawn and at network address related to the at least one user (Sweeney: paragraph 111 discloses the consent bundle includes PII of the user and network address; paragraph 109 discloses the consent bundle includes specific information that is to be shared/provision by the user).

As to claim 7, Sweeney does not teach wherein access to the first distributed digital ledger is restricted.
Madisetti teaches wherein access to the first distributed digital ledger is restricted (Madisetti: paragraph 4 discloses the private blockchain is restricted to users within an organization).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of restricted first ledger  such that transactions can be viewed only by the users within the organization (paragraph 4 of Madisetti). 

As to claim 8, the combination of Sweeney in view of Madisetti teach wherein access to the first distributed digital ledger is limited to the recordation server (Madisetti: paragraph 165 discloses access to the blockchain/ledger is limited to the application server in teaching to enable the application servers to communicate with the private blockchain network, the compute instances on which such application servers run also have blockchain client application installed; Sweeney: paragraph 178 disclose control application via the server is used to access the blockchain, paragraph 96 disclose data mining data set generated by servers and stored using blockchain techniques).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of the first and second ledgers  to maintain records of all transactions without the requirement of a trusted central authority or intermediaries to settle the transactions (paragraph 76 of Madisetti).

As to claim 9, Sweeney does not teach wherein the first distributed digital ledger is defined by a first blockchain having restricted access.
Madisetti teaches wherein the first distributed digital ledger is defined by a first blockchain having restricted access (Madisetti: paragraph 4 and 37, wherein the first ledger is  blockchain that is private, and thus have restricted access).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of first blockchain having restricted access  such that transactions can be viewed only by the users within the organization (paragraph 4 of Madisetti). 

As to claim 10, Sweeney does not teach wherein the second distributed digital ledger is defined by a second blockchain. 
Madisetti teaches wherein the second distributed digital ledger is defined by a second blockchain(Madisetti: paragraph 4 and 37, wherein the second ledger is a second blockchain that is public).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of second ledger being a second blockchain  such that any user can create an account and participate in the consensus mechanism on the public/second blockchain and view all the transactions on the network(paragraph 4 of Madisetti). 

As to claim 11, Sweeney teaches a method for recording independently verifiable user consent for data processing (paragraph 2 discloses improved electronic data processing and related method of private or sensitive data and secure storage of consent records), comprising the steps of: 
receiving by a recordation server a consent package associated with at least one user (paragraph 113 discloses the data management server receives a consent bundle), wherein the consent package includes data related to a provision or 10Utility Patent Application withdrawal of consent by the at least one user for at least one of gathering, processing and use of personal data (paragraph 109 discloses the consent bundle includes specific information that is to be shared/provision by the user for the gathering/processing/use of personal data); 
causing the at least one user's identity to be verified (paragraph 114 discloses on the receipt of the consent bundle, the consent bundle is verified to establish that the sharing permission is valid by the user. The user identity such as the user electronic signature or credential is verified/matched from data mining system); 
following the step of causing the at least one user's identity to be verified, receiving by the recordation server a verification package associated with the at least one user (paragraphs 115-116 disclose the data management system/server, upon verifying the consent bundle, receives a secure record which is a verification package. The secure record is associated with the user), wherein the verification package includes data related to an attestation of an identity of the at least one user (paragraphs 115 and 118 disclose the verification package/ secure record include data associated with authorized custodian and user identity); 
compiling by the recordation server a recordation payload, wherein the recordation payload relates to information in at least the consent package and the verification package (paragraph 126 discloses the server/system compile “a combined consent data record”, a recordation payload, by combining consent data record, hashes of the user public key(s), user signature(s), and PII which relates to information of the consent bundle and the verification package); 
recording at least the recordation payload on a first distributed digital ledger (paragraph 126 discloses the combined consent data record/recordation payload is stored in a trusted ledger, see also paragraphs 18 and 183).
Sweeney does not teach creating a smart contract associated with the recordation payload which is suitable to be deployed in the first distributed ledger and the second distributed ledger; 
and following the step of recording, synchronizing the first distributed digital ledger with a second distributed digital ledger such that the at least one transaction on the first distributed digital ledger is reflected on the second distributed digital ledger, wherein access to the first distributed digital ledger is restricted and the second distributed digital ledger has no access restrictions.
Madisetti teaches creating a smart contract associated with the recordation payload which is suitable to be deployed in the first distributed ledger and the second distributed ledger (paragraph 37 discloses a smart contract that is deployed in the first and second blockchains. The smart contact is validated by an identity verification and thus relates to information in a consent package above); 
and following the step of recording, synchronizing the first distributed digital ledger with a second distributed digital ledger such that the at least one transaction on the first distributed digital ledger is reflected on the second distributed digital ledger (paragraphs 36-37 disclose synchronizing transactions between private and public blockchains/ledgers, wherein the first blockchain is private and the second blockchain is public), wherein access to the first distributed digital ledger is restricted and the second distributed digital ledger has no access restrictions (paragraph 4 discloses the public blockchain has no access restriction and that they are access permission-less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of creating a smart contract and synchronizing the first digital ledger with the second digital ledger to provide fast and low-cost payment and transaction processing on blockchain networks (paragraph 2 of Madisetti).

As to claim 12, the combination of Sweeney in view of Madisetti teach wherein the verification package includes a remotely generated code operative to validate the identity of the at least one user (Sweeney: paragraphs 118 and 122 disclose the verification package includes the remote generated hash code of the user’s identity, public key, and user’s signature, and can be used to authorize the user’s identity, paragraph 126 also disclose package include hashes of time/date stamp identifier and third party certification stamps).

As to claim 13, the combination of Sweeney in view of Madisetti teach additionally comprising the step of creating a smart contract associated with the recordation payload which is suitable to be deployed in the first distributed ledger and the second distributed ledger (Madisetti: paragraph 37 discloses a smart contract that is deployed in the first and second blockchains. The smart contact is validated by an identity verification and thus relates to information in a consent package above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of the first and second ledgers  to maintain records of all transactions without the requirement of a trusted central authority or intermediaries to settle the transactions (paragraph 76 of Madisetti).

As to claim 14, the combination of Sweeney in view of Madisetti teach wherein the consent package includes at least an identification of the personal data of the at least one user for which consent to process is being provided or withdrawn and at network address related to the at least one user (Sweeney: paragraph 111 discloses the consent bundle includes PII of the user and network address).

As to claim 15, the combination of Sweeney in view of Madisetti teach wherein access to the first distributed digital ledger is limited to the recordation server (Madisetti: paragraph 165 discloses access to the blockchain/ledger is limited to the access of the server; Sweeney: paragraph 178 disclose the control application via the server is used to access the blockchain, paragraph 96 disclose data mining data set generated by servers and stored using blockchain techniques).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of the first and second ledgers  to maintain records of all transactions without the requirement of a trusted central authority or intermediaries to settle the transactions (paragraph 76 of Madisetti).

As to claim 16, Sweeney does not teach wherein the first distributed digital ledger is defined by a first blockchain.
 Madisetti teaches wherein the first distributed digital ledger is defined by a first blockchain (Madisetti: paragraph 4 and 37, wherein the first ledger is  a first blockchain).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of the first and second ledgers  to maintain records of all transactions without the requirement of a trusted central authority or intermediaries to settle the transactions (paragraph 76 of Madisetti).

As to claim 17, Sweeney does not teach wherein the second distributed digital ledger is defined by a second blockchain.
Madisetti teaches wherein the second distributed digital ledger is defined by a second blockchain (Madisetti: paragraph 4 and 37, wherein the second ledger is a second blockchain that is public).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of second ledger being a second blockchain  such that any user can create an account and participate in the consensus mechanism on the public/second blockchain and view all the transactions on the network(paragraph 4 of Madisetti). 

As to claim 18, Sweeney teaches a method for recording independently verifiable user consent for data processing (paragraph 2 discloses improved electronic data processing and related method of private or sensitive data and secure storage of consent records), comprising the steps of: 
receiving by a recordation server a consent package associated with at least one user (paragraph 113 disclose the data management server receives a consent bundle), wherein the consent package includes data related to a provision or withdrawal of consent by the at least one user for at least one of gathering, processing and use of personal data (paragraph 109 discloses the consent bundle includes specific information that is to be shared/provision by the user for the gathering/processing/use of personal data); 
wherein the consent package includes at least an identification of the personal data of the at least one user for which consent to process is being provided or withdrawn and at network address related to the at least one user(Sweeney: paragraph 111 discloses the consent bundle includes PII of the user and network address); 
causing the at least one user's identity to be verified(paragraph 114 discloses on the receipt of the consent bundle, the consent bundle is verified to establish that the sharing permission is valid by the user. The user identity such as the user electronic signature or credential is verified/matched from data mining system); 12Utility Patent Application 
following the step of causing the at least one user's identity to be verified(Sweeney: paragraph 115 discloses that the verification package/secure record is received once the consent bundle is valid by verifying the user’s identify as mention in paragraph 114), receiving by the recordation server a verification package associated with the at least one user(paragraphs 115-116 disclose the data management system/server, upon verifying the consent bundle, receives a secure record which is a verification package. The secure record is associated with the user), wherein the verification package includes data related to an attestation of an identity of the at least one user(Sweeney: paragraphs 115 and 118 disclose the verification package/ secure record include data associated with authorized custodian and user identity); 
compiling by the recordation server a recordation payload, wherein the recordation payload relates to information in at least the consent package and the verification package(paragraph 126 discloses the server/system compile a recordation payload by combining consent data record, hashes of the user public key(s), user signature(s), and PII which relates to information of the consent bundle and the verification package); 
recording at least the recordation payload on a first distributed digital ledger(paragraph 126 discloses the combined consent data record/recordation payload is stored in a trusted ledger, see also paragraphs 18 and 183).
Sweeney does not teach  creating a smart contract associated with the recordation payload which is suitable to be deployed in the first distributed ledger and the second distributed ledger; 
and following the step of recording, synchronizing the first distributed digital ledger with a second distributed digital ledger such that the at least one transaction on the first distributed digital ledger is reflected on the second distributed digital ledger, wherein access to the first distributed digital ledger is restricted and the second distributed digital ledger has no access restrictions.
Madisetti teaches creating a smart contract associated with the recordation payload which is suitable to be deployed in the first distributed ledger and the second distributed ledger (paragraph 37 discloses a smart contract that is deployed in the first and second blockchains. The smart contact is validated by an identity verification and thus relates to information in a consent package above); 
and following the step of recording, synchronizing the first distributed digital ledger with a second distributed digital ledger such that the at least one transaction on the first distributed digital ledger is reflected on the second distributed digital ledger (paragraphs 36-37 disclose synchronizing transactions between private and public blockchains/ledgers, wherein the first blockchain is private and the second blockchain is public), wherein access to the first distributed digital ledger is restricted and the second distributed digital ledger has no access restrictions (paragraph 4 discloses the public blockchain has no access restriction and that they are access permission-less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of creating a smart contract and synchronizing the first digital ledger with the second digital ledger to provide fast and low-cost payment and transaction processing on blockchain networks (paragraph 2 of Madisetti).

As to claim 19, the combination of Sweeney in view of Madisetti teach wherein the verification package includes a remotely generated code operative to validate the identity of the at least one user (Sweeney: paragraphs 118 and 122 disclose the verification package includes the remote generated hash code of the user’s identity, public key, and user’s signature, and can be used to authorize the user’s identity, paragraph 126 also disclose package include hashes of time/date stamp identifier and third party certification stamps).

As to claim 20, the combination of Sweeney in view of Madisetti teach wherein access to the first distributed digital ledger is limited to the recordation server (Madisetti: paragraph 165 discloses access to the blockchain/ledger is limited to the access of the server; Sweeney: paragraph 178 disclose the control application via the server is used to access the blockchain, paragraph 96 disclose data mining data set generated by servers and stored using blockchain techniques).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney’s method for recording user consent data with Madisetti’s teachings of the first and second ledgers  to maintain records of all transactions without the requirement of a trusted central authority or intermediaries to settle the transactions (paragraph 76 of Madisetti).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Karia et al 20200364358 (hereinafter Karia) and Ferguson US 20190327239 (hereinafter Ferguson).

Ferguson teaches a method for recording independently verifiable user consent for data processing (abstract and Figure 6), comprising the steps of: receiving by recordation server a consent package (Figure 6, step S92, paragraphs 51-52); causing the at least one user’s identity to be verified (paragraphs 59 and 78); recording at least the recordation payload on a first distributed digital ledger (paragraph 81).

Karia teaches a method for recording independently verifiable user consent for data processing (abstract), recording at least the recordation payload on a first distributed digital ledger (Figure 5, step 540).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437